Title: To Thomas Jefferson from David Humphreys, 17 June 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 17 June 1791. Nothing final received by packet from England about war between Russians and Turks. Fox’ speech gives “a just representation of the interfering, restless and bullying conduct of the British Ministry for some years past; with the probable disgrace, disadvantage and humiliation to be expected from it.”—A real novelty appears in “true accounts of the prosperous condition of the United States” in English papers widely circulated in Europe. They assert America’s credit reestablished, its new Government supported by the people, and its affairs “happily conducted by an able Administration.”—Change in government of Poland “certainly one of the wonderful events of this age.” It is said the King stated the new constitution to be modelled after English and American constitutions.—Nothing new in Portugal. The people violently irritated against French because of burning of Pope in effigy in Paris.
